Exhibit 99.1 ABN 82 2806 Ipswich Road Darra Queensland 4076 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Notice of Allowance of US patent for PG545 and related compounds Brisbane, Australia, 28 April 2014. Progen Pharmaceuticals Ltd (“Progen” or “the Company") (ASX: PGL, OTC: PGLA) is pleased to announce the granting of a notice of allowance by the United States Patent and Trademark Office (USPTO) for Patent Application No. 12/738552 “Novel Sulfated Oligosaccharide Derivatives” which includes Phase I cancer drug PG545. This patent protects the composition and use of, and methods of treatment for Progen’s clinical compound PG545 and related PG500 series compounds. The methods of treatment encompass a variety of therapeutic areas and include oncology, namely to control angiogenesis and metastasis. The patent will provide protection and exclusivity until 2028 and may be further extended under certain circumstances. Acting Managing Director, Heng Tang said that “the allowance of this key USA patent is a significant milestone and valuable addition to the Company’s intellectual property portfolio”. PG545 is currently being tested in a Phase I clinical trial in advanced cancer patients in Australia. ENDS About Progen Pharmaceuticals Ltd Progen Pharmaceuticals Limited is a biotechnology company committed to the discovery, development and commercialization of small molecule pharmaceuticals primarily for the treatment of cancer. Progen has built a focus and strength in anti-cancer drug discovery and development. www.progen-pharma.com For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages.
